DETAILED ACTION

Double Patenting
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are not longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a statutory double patenting rejection.

Claim 1-20 of the instant application is rejected on the ground of statutory double patenting for claiming the same invention as claim 1-20 of US Patent 11,228,833.

Regarding claim 1-20,
Instant Application
US Pat 11,228,833
1. An apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: receive audio content from a remote user device, the audio content comprising primary audio and secondary audio, the secondary audio being different to the primary audio; receive secondary audio importance information associated with said audio content and indicative of an importance of the secondary audio; receive current audio presentation information indicative of at least whether audio from one or more audio sources is currently being presented as spatial audio such that respective audio of the one or more audio sources is to be perceived as originating from one or more respective directions or ranges of directions around a reference point; provide for presentation of the primary audio; and provide for presentation of the secondary audio based on the secondary audio importance information and the current audio presentation information.  

1. An apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: receive audio content from a remote user device, the audio content comprising primary audio and secondary audio, the secondary audio being different to the primary audio and comprising ambient audio; receive secondary audio importance information associated with said audio content and indicative of an importance of the secondary audio; receive current audio presentation information indicative of at least whether audio from one or more audio sources is currently being presented as spatial audio such that respective audio of the one or more audio sources is to be perceived as originating from one or more respective directions or ranges of directions around a reference point; provide for presentation of the primary audio; and provide for presentation of the secondary audio based on the secondary audio importance information and the current audio presentation information.
2. The apparatus according to claim 1, wherein the secondary audio importance information defines at least two levels of importance comprising important and unimportant and wherein the apparatus is further configured to: provide for presentation of the secondary audio based on the secondary audio importance information being indicative of the secondary audio being important, said presentation based on the current audio presentation information; and at least one of: provide for presentation of the secondary audio based on the secondary audio importance information being indicative of the secondary audio being unimportant and the current audio presentation information being indicative that none of the one or more audio sources are currently presenting audio; or provide for non-presentation of the secondary audio based on the secondary audio importance information being indicative of the secondary audio being unimportant and the current audio presentation information being indicative that at least one of the one or more audio sources are currently presenting audio.  

2. The apparatus according to claim 1, wherein the secondary audio importance information defines at least two levels of importance comprising important and unimportant and wherein the apparatus is further configured to: provide for presentation of the secondary audio based on the secondary audio importance information being indicative of the secondary audio being important, said presentation based on the current audio presentation information; and at least one of: provide for presentation of the secondary audio based on the secondary audio importance information being indicative of the secondary audio being unimportant and the current audio presentation information being indicative that none of the one or more audio sources are currently presenting audio; or provide for non-presentation of the secondary audio based on the secondary audio importance information being indicative of the secondary audio being unimportant and the current audio presentation information being indicative that at least one of the one or more audio sources are currently presenting audio.
3. The apparatus according to claim 2, wherein the apparatus is further configured to: provide for presentation of the secondary audio, based on the secondary audio importance information being indicative of the secondary audio being important and the current audio presentation information being indicative of at least one of the one or more audio sources currently presenting audio, and provide for modification of one or both of a volume or the range of directions with which the audio of at least one of the one or more audio sources is presented to accommodate presentation of the secondary audio.  

3. The apparatus according to claim 2, wherein the apparatus is further configured to: provide for presentation of the secondary audio, based on the secondary audio importance information being indicative of the secondary audio being important and the current audio presentation information being indicative of at least one of the one or more audio sources currently presenting audio, and provide for modification of one or both of a volume or the range of directions with which the audio of at least one of the one or more audio sources is presented to accommodate presentation of the secondary audio.
4. The apparatus according to claim 2, wherein the apparatus is further configured to: provide for presentation of the secondary audio such that it is perceived as originating from all directions around the user, based on the secondary audio importance information being indicative of the secondary audio being important and the current audio presentation information being indicative that none of the one or more audio sources are currently presenting audio.  

4. The apparatus according to claim 2, wherein the apparatus is further configured to: provide for presentation of the secondary audio such that it is perceived as originating from all directions around the user, based on the secondary audio importance information being indicative of the secondary audio being important and the current audio presentation information being indicative that none of the one or more audio sources are currently presenting audio.
5. The apparatus according to claim 1, wherein the apparatus is further configured to: provide for presentation of the primary audio as spatial audio such that it is to be perceived as originating from a direction or range of directions that is non-overlapping with a direction or range of directions associated with the audio of the one or more audio sources based on the current audio presentation information.  

5. The apparatus according to claim 1, wherein the apparatus is further configured to: provide for presentation of the primary audio as spatial audio such that it is to be perceived as originating from a direction or range of directions that is non-overlapping with a direction or range of directions associated with the audio of the one or more audio sources based on the current audio presentation information.
6. The apparatus according to claim 1, wherein the apparatus is further configured to: receive default perceived location information which defines a default perceived location for the audio content; and provide for presentation of at least said primary audio of said audio content as spatial audio to be perceived as originating from said default perceived location.  

6. The apparatus according to claim 1, wherein the apparatus is further configured to: receive default perceived location information which defines a default perceived location for the audio content; and provide for presentation of at least said primary audio of said audio content as spatial audio to be perceived as originating from said default perceived location.
7. The apparatus according to claim 1, wherein the apparatus is further configured to: capture user audio content of a user; send said captured user audio content to the remote user device to provide for telecommunication between the user and the remote user of the remote user device, wherein said user audio content comprises primary audio and secondary audio, the secondary audio being different to the primary audio; and send secondary audio importance information associated with said user audio content and indicative of an importance of the secondary audio of the user audio content for use by the remote user device, the secondary audio importance information based on user input received from the user.  

7. The apparatus according to claim 1, wherein the apparatus is further configured to: capture user audio content of a user; send said captured user audio content to the remote user device to provide for telecommunication between the user and the remote user of the remote user device, wherein said user audio content comprises primary audio and secondary audio, the secondary audio being different to the primary audio and comprising ambient audio; and send secondary audio importance information associated with said user audio content and indicative of an importance of the secondary audio of the user audio content for use by the remote user device, the secondary audio importance information based on user input received from the user.
8. The apparatus according to claim 7, wherein the secondary audio importance information is based on one or more of: audio analysis of the user audio content; or a determined current location of the user.  

8. The apparatus according to claim 7, wherein the secondary audio importance information is based on one or more of: audio analysis of the user audio content; or a determined current location of the user.
9. The apparatus according to claim 7, wherein the apparatus is further configured to, on determination that the secondary audio importance information associated with said captured user audio content is indicative of the user audio content being unimportant, modify the captured user audio content from being categorised as primary audio and secondary audio to one of monophonic or stereophonic audio prior to said sending of the captured user audio content or capture the user audio content as one of monophonic and stereophonic.  

9. The apparatus according to claim 7, wherein the apparatus is further configured to, on determination that the secondary audio importance information associated with said captured user audio content is indicative of the user audio content being unimportant, modify the captured user audio content from being categorised as primary audio and secondary audio to one of monophonic or stereophonic audio prior to said sending of the captured user audio content or capture the user audio content as one of monophonic and stereophonic.
10. The apparatus according to claim 1, wherein the apparatus is further configured to: send user-monitoring information to the remote user device, the user-monitoring information indicative of whether or not the secondary audio is being presented for at least notifying said remote user or remote user device.  

10. The apparatus according to claim 1, wherein the apparatus is further configured to: send user-monitoring information to the remote user device, the user-monitoring information indicative of whether or not the secondary audio is being presented for at least notifying said remote user or remote user device.
11. The apparatus according to claim 1, wherein the apparatus is further configured to: send user-monitoring information to the remote user device, the user-monitoring information indicative of one or more of: a presentation direction comprising a direction defined relative to a reference direction comprising from where the audio content is to be perceived when the apparatus is in use, the presentation direction for use in presenting the audio content to the remote user by the remote user device; audio of at least one of the one or more audio sources presented to the user as defined in the current audio presentation information for presenting to the remote user by the remote user device; or a reference to at least one of the one or more audio sources presented to the user as defined in the current audio presentation information from which the audio can be retrieved for presenting said audio of the at least one of the one or more audio sources to the remote user by the remote user device.  

11. The apparatus according to claim 1, wherein the apparatus is further configured to: send user-monitoring information to the remote user device, the user-monitoring information indicative of one or more of: a presentation direction comprising a direction defined relative to a reference direction comprising from where the audio content is to be perceived when the apparatus is in use, the presentation direction for use in presenting the audio content to the remote user by the remote user device; audio of at least one of the one or more audio sources presented to the user as defined in the current audio presentation information for presenting to the remote user by the remote user device; or a reference to at least one of the one or more audio sources presented to the user as defined in the current audio presentation information from which the audio can be retrieved for presenting said audio of the at least one of the one or more audio sources to the remote user by the remote user device.
12. The apparatus according to claim 7, wherein the apparatus is further configured to: receive remote-user-monitoring information from the remote user device, and one or more of: provide for presentation of the user audio content to be perceived as originating from a position corresponding to a presentation position, wherein the remote-user-monitoring information from the remote user device comprises the presentation position which is indicative of a position relative to the remote user from where the user audio content is to be perceived when presented by the remote user device; or provide for presentation of the audio of at least one of one or more audio sources currently being presented to the remote user, wherein said remote-user-monitoring information received from the remote user device comprises said audio or a reference to the at least one of the one or more audio sources presented to the remote user.  

12. The apparatus according to claim 7, wherein the apparatus is further configured to: receive remote-user-monitoring information from the remote user device, and one or more of: provide for presentation of the user audio content to be perceived as originating from a position corresponding to a presentation position, wherein the remote-user-monitoring information from the remote user device comprises the presentation position which is indicative of a position relative to the remote user from where the user audio content is to be perceived when presented by the remote user device; or provide for presentation of the audio of at least one of one or more audio sources currently being presented to the remote user, wherein said remote-user-monitoring information received from the remote user device comprises said audio or a reference to the at least one of the one or more audio sources presented to the remote user.
13. A method, the method comprising: receiving audio content from a remote user device, the audio content comprising primary audio and secondary audio, the secondary audio being different to the primary audio; receiving secondary audio importance information associated with said audio content and indicative of an importance of the secondary audio; receiving current audio presentation information indicative of at least whether audio from one or more audio sources is currently being presented as spatial audio such that respective audio of the one or more audio sources is to be perceived as originating from one or more respective directions or ranges of directions around a reference point; providing for presentation of the primary audio; and providing for presentation of the secondary audio based on the secondary audio importance information and the current audio presentation information.  

13. A method, the method comprising: receiving audio content from a remote user device, the audio content comprising primary audio and secondary audio, the secondary audio being different to the primary audio and comprising ambient audio; receiving secondary audio importance information associated with said audio content and indicative of an importance of the secondary audio; receiving current audio presentation information indicative of at least whether audio from one or more audio sources is currently being presented as spatial audio such that respective audio of the one or more audio sources is to be perceived as originating from one or more respective directions or ranges of directions around a reference point; providing for presentation of the primary audio; and providing for presentation of the secondary audio based on the secondary audio importance information and the current audio presentation information.
14. The method according to claim 13, wherein the secondary audio importance information defines at least two levels of importance comprising important and unimportant and wherein the method further comprising: providing for presentation of the secondary audio based on the secondary audio importance information being indicative of the secondary audio being important, said presentation based on the current audio presentation information; and at least one of: providing for presentation of the secondary audio based on the secondary audio importance information being indicative of the secondary audio being unimportant and the current audio presentation information being indicative that none of the one or more audio sources are currently presenting audio; or providing for non-presentation of the secondary audio based on the secondary audio importance information being indicative of the secondary audio being unimportant and the current audio presentation information being indicative that at least one of the one or more audio sources are currently presenting audio.  

14. The method according to claim 13, wherein the secondary audio importance information defines at least two levels of importance comprising important and unimportant and wherein the method further comprising: providing for presentation of the secondary audio based on the secondary audio importance information being indicative of the secondary audio being important, said presentation based on the current audio presentation information; and at least one of: providing for presentation of the secondary audio based on the secondary audio importance information being indicative of the secondary audio being unimportant and the current audio presentation information being indicative that none of the one or more audio sources are currently presenting audio; or providing for non-presentation of the secondary audio based on the secondary audio importance information being indicative of the secondary audio being unimportant and the current audio presentation information being indicative that at least one of the one or more audio sources are currently presenting audio.
15. The method according to claim 14, further comprising: providing for presentation of the secondary audio, based on the secondary audio importance information being indicative of the secondary audio being important and the current audio presentation information being indicative of at least one of the one or more audio sources currently presenting audio, and providing for modification of one or both of a volume or the range of directions with which the audio of at least one of the one or more audio sources is presented to accommodate presentation of the secondary audio.  

15. The method according to claim 14, further comprising: providing for presentation of the secondary audio, based on the secondary audio importance information being indicative of the secondary audio being important and the current audio presentation information being indicative of at least one of the one or more audio sources currently presenting audio, and providing for modification of one or both of a volume or the range of directions with which the audio of at least one of the one or more audio sources is presented to accommodate presentation of the secondary audio.
16. The method according to claim 14, further comprising: providing for presentation of the secondary audio such that it is perceived as originating from all directions around the user, based on the secondary audio importance information being indicative of the secondary audio being important and the current audio presentation information being indicative that none of the one or more audio sources are currently presenting audio.  

16. The method according to claim 14, further comprising: providing for presentation of the secondary audio such that it is perceived as originating from all directions around the user, based on the secondary audio importance information being indicative of the secondary audio being important and the current audio presentation information being indicative that none of the one or more audio sources are currently presenting audio.
17. The method according to claim 13, further comprising: providing for presentation of the primary audio as spatial audio such that it is to be perceived as originating from a direction or range of directions that is non-overlapping with a direction or range of directions associated with the audio of the one or more audio sources based on the current audio presentation information.  

17. The method according to claim 13, further comprising: providing for presentation of the primary audio as spatial audio such that it is to be perceived as originating from a direction or range of directions that is non-overlapping with a direction or range of directions associated with the audio of the one or more audio sources based on the current audio presentation information.
18. The method according to claim 13, further comprising: receiving default perceived location information which defines a default perceived location for the audio content; and providing for presentation of at least said primary audio of said audio content as spatial audio to be perceived as originating from said default perceived location.  

18. The method according to claim 13, further comprising: receiving default perceived location information which defines a default perceived location for the audio content; and providing for presentation of at least said primary audio of said audio content as spatial audio to be perceived as originating from said default perceived location.
19. The method according to claim 1, further comprising: capturing user audio content of a user; sending said captured user audio content to the remote user device to provide for telecommunication between the user and the remote user of the remote user device, wherein said user audio content comprises primary audio and secondary audio, the secondary audio being different to the primary audio; and sending secondary audio importance information associated with said user audio content and indicative of an importance of the secondary audio of the user audio content for use by the remote user device, the secondary audio importance information based on user input received from the user.  

19. The method according to claim 1, further comprising: capturing user audio content of a user; sending said captured user audio content to the remote user device to provide for telecommunication between the user and the remote user of the remote user device, wherein said user audio content comprises primary audio and secondary audio, the secondary audio being different to the primary audio and comprising ambient audio; and sending secondary audio importance information associated with said user audio content and indicative of an importance of the secondary audio of the user audio content for use by the remote user device, the secondary audio importance information based on user input received from the user.
20. A non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following: receiving audio content from a remote user device, the audio content comprising primary audio and secondary audio, the secondary audio being different to the primary audio; receiving secondary audio importance information associated with said audio content and indicative of an importance of the secondary audio; receiving current audio presentation information indicative of at least whether audio from one or more audio sources is currently being presented as spatial audio such that respective audio of the one or more audio sources is to be perceived as originating from one or more respective directions or ranges of directions around a reference point; providing for presentation of the primary audio; and providing for presentation of the secondary audio based on the secondary audio importance information and the current audio presentation information.  
20. A non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following: receiving audio content from a remote user device, the audio content comprising primary audio and secondary audio, the secondary audio being different to the primary audio and comprising ambient audio; receiving secondary audio importance information associated with said audio content and indicative of an importance of the secondary audio; receiving current audio presentation information indicative of at least whether audio from one or more audio sources is currently being presented as spatial audio such that respective audio of the one or more audio sources is to be perceived as originating from one or more respective directions or ranges of directions around a reference point; providing for presentation of the primary audio; and providing for presentation of the secondary audio based on the secondary audio importance information and the current audio presentation information.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654